         Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 1 of 8

 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF CALIFORNIA
 8

 9   SCOTT JOHNSON,                         )   Case No. 2:14-cv-01672-JAM-DB
                                            )
10                        Plaintiff,        )
                                            )   ORDER RE PLAINTIFF’S MOTION
11         v.                               )   FOR ATTORNEY’S FEES AND COSTS
                                            )
12   FRED ARTHUR BALLEW; TATA FOODS         )
     CORPORATION, a California              )
13   Corporation,                           )
                                            )
14                        Defendants.       )
15         Plaintiff Scott Johnson (“Plaintiff”) sued Defendants Fred

16   Arthur Ballew and Tata Foods Corporation (“Defendants”), alleging

17   that their business, a Denny’s restaurant, does not comply with

18   state and federal disability access laws.          Compl., ECF No. 1.   The

19   Court granted partial summary judgment on Plaintiff’s claims

20   arising under the Americans with Disabilities (“ADA”) and Unruh

21   Civil Rights Act.      Order, ECF No. 41.     Plaintiff now seeks

22   $24,608.80 in attorney’s fees and costs under 42 U.S.C. § 12205 and

23   Cal. Civ. Code § 52(a).       Mot. Fees, ECF No. 43.      Defendants did not

24   oppose Plaintiff’s motion.        For the reasons stated below, the Court

25   grants Plaintiff’s motion but reduces the amount of fees and costs

26   sought by Plaintiff.1

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
     for April 21, 2020.

                                           1
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 2 of 8

 1                                 I.   OPINION

 2          A.   Attorney’s Fees

 3               1.    Legal Standard

 4          When determining the reasonableness of an attorney’s fee

 5   request, the Court engages in a two-step process.         First, the Court

 6   determines the amount of a reasonable fee by multiplying the number

 7   of hours reasonably expended on the litigation by a reasonable

 8   hourly rate.     Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).      This

 9   total, the “lodestar” amount, yields a presumptively reasonable
10   fee.    Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir.

11   2013).

12          Second, the Court decides whether to adjust the lodestar

13   figure upward or downward pursuant to a variety of factors.          Id. at

14   1209.    Those factors include: (1) time and labor required;

15   (2) novelty and difficulty of questions involved; (3) skill

16   requisite to perform legal service properly; (4) preclusion of

17   other employment by attorney due to acceptance of the case;

18   (5) customary fee; (6) time limitations imposed by client or

19   circumstances; (7) amount involved and results obtained;

20   (8) experience, reputation, and ability of attorneys; (9) nature

21   and length of professional relationship with client; and

22   (10) awards in similar cases.      Kerr v. Screen Extras Guild, Inc.,

23   526 F.2d 67, 70 (9th Cir. 1975); see also Resurrection Bay

24   Conservation Alliance v. City of Seward, 640 F.3d 1087, 1095, n.5

25   (9th Cir. 2011) (noting that two former factors—the fixed or

26   continent nature of a fee and the desirability of a case—are no
27   longer relevant).

28          “The essential goal in shifting fees (to either party) is to


                                         2
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 3 of 8

 1   do rough justice, not to achieve auditing perfection.”          Fox v.

 2   Vice, 563 U.S. 826, 838 (2011).         Thus, the Court may consider its

 3   “overall sense of a suit, and may use estimates in calculating and

 4   allocating an attorney’s time.”         Id.

 5             2.    Analysis

 6                    a.   Hours Reasonably Expended

 7       Plaintiff submits a “Billing Summary” and “Billing Statement,”

 8   itemizing the time spent by nine attorneys—Mark Potter, Phyl Grace,

 9   Dennis Price, Amanda Seabock, Chris Carson, Sara Gunderson, Elliott
10   Montgomery, Bradley Smith, and Isabel Masanque—on this case.         Pl.’s

11   Ex. 2, ECF No. 43-4.    Plaintiff also attached two Central District

12   of California orders granting fees to some of these attorneys, ECF

13   No. 43-5, 43-6; a declaration from an attorney in support of

14   Plaintiff’s attorneys’ rates, ECF No. 43-10; and an attorney rate

15   report, ECF No. 43-9.      The Court finds that not all of the hours

16   billed by Plaintiff’s counsel are reasonable, and therefore reduces

17   the following categories of billed hours accordingly.

18                         i.    Estimated Hours

19       As an initial matter, Price’s billing statement includes

20   “estimates” for “time to review opposition brief, draft the reply

21   brief, attend oral argument” (8 hours).         Pl.’s Ex. 2 at 11.

22   Defendants did not file an opposition to Plaintiff’s motion;         no

23   reply brief was drafted; and no oral argument took place on this

24   motion.   The Court finds that billing for activities that did not

25   occur is not reasonable.     Thus, the eight hours billed for the

26   opposition, reply, and hearing will be omitted from the fee award.
27   See, e.g., Johnson v. Yates, No. 2:14-cv-1189-TLN-EFB, 2017 WL

28   3438737, at *2 (E.D. Cal. Aug. 10, 2017) (striking hours billed for


                                         3
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 4 of 8

 1   a hearing that was not held).

 2                         ii.   Review of Minute Orders

 3       Potter repeatedly bills for reviewing Minute Orders and

 4   Notices on the docket.      See Potter Billing Entries on: 9/16/2015,

 5   11/30/2015, 10/2/2017, 11/28/2017, 8/13/2018, 8/16/2018,1/18/2019,

 6   3/5/2019.   These Minute Orders and Notices are typically one to two

 7   sentences long, and often deal with boilerplate issues.          See, e.g.,

 8   September 16, 2015 Min. Order, ECF No. 14 (instructing the parties,

 9   in one sentence, to file a joint status report).         The Court finds
10   it inefficient and unreasonable that the most experienced attorney,

11   who coincidentally bills at the highest rate, is reviewing run-of-

12   the-mill orders and notices from the Court or the Clerk’s Office.

13   Accordingly, the Court reduces the hours billed by Potter for

14   reviewing Minute Orders and Notices in half, from 0.8 hours to 0.4

15   hours.

16                         iii. Instructions to Assistants

17       Several attorneys on the team repeatedly bill for giving

18   instructions to their assistants.       See Potter Billing Entries on:

19   8/18/2014, 6/18/2018, 6/27/2018, 6/28/2018, 8/3/2018, 8/7/2018,

20   3/27/2019, 7/7/2019; Grace Billing Entries on: 7/13/2015, 8/6/2015,

21   8/25/2015, 10/18/2017, 10/31/2017, 11/6/2017, 11/28/2017,

22   8/10/2018, 8/21/2018, 8/25/2018, 9/5/2018, 9/14/2018, 9/26/2018,

23   11/18/2018, 12/1/2018, 12/26/2018, 1/3/2019; Gunderson Billing

24   Entries on: 6/20/2019, 6/26/2019, 6/27/2019, 8/2/2019, 8/8/2019,

25   8/23/2019; Montgomery Billing Entries on: 4/11/2019, 4/16/2019,

26   4/24/2019, 4/25/2019, 4/30/2019, 5/1/2019, 6/5/2019, 6/7/2019,
27   6/10/2019, 6/12/2019, 6/14/2019.        These entries are ones for which

28   giving instructions to a legal assistant is either the only task or


                                         4
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 5 of 8

 1   the predominating one.      Together, these entries amount to 4.3 hours

 2   billed.   The Court finds the number of times Plaintiff’s counsel

 3   billed merely for instructing their legal assistants is excessive,

 4   and that the cumulative amount of time allegedly spent doing so is

 5   unreasonable.

 6       The Court thus, reduces the amount of time billed for giving

 7   instructions to legal assistants by half.        Accordingly, Potter’s

 8   entries will be reduced from 0.8 hours to 0.4 hours; Grace’s

 9   entries will be reduced from 1.7 hours to 0.8 hours; Gunderson’s
10   entries will be reduced from 0.6 to 0.3 hours; and Montgomery’s

11   entries will be reduced from 1.2 hours to 0.6 hours.         This amounts

12   to a total of 2.2 hours deducted.

13                         iv.   Other Attorneys

14       The Court is not persuaded by Plaintiff’s explanation as to

15   why it was necessary for nine attorneys to work on this simple case

16   for which Plaintiff’s counsel has no shortage of experience.         See

17   Mot. Fees at 12 (“The Center for Disability Access has been at the

18   vanguard for ADA litigation, obtaining numerous favorable decisions

19   that have shaped the face of disability rights litigation in

20   California and the Ninth Circuit at large.”); see also Potter Decl.

21   ECF No. 43-3, ¶¶ 6-8.    While the Ninth Circuit has found a

22   litigation team involving multiple attorneys is justified in

23   “important class action litigation,” Probe v. State Teachers’ Ret.

24   Sys., 780 F.2d 776, 785 (9th Cir. 1986), the use of nine attorneys

25   on the present case constitutes overstaffing.        See id. (“Hours that

26   are excessive, redundant, or otherwise unnecessary are to be
27   excluded when calculating a reasonable attorneys’ fee.”).

28       The Court, thus, cuts hours attributable to unnecessary


                                         5
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 6 of 8

 1   overstaffing and omits the hours billed by Carson, Smith, Seabock,

 2   and Masanque.   This results in a reduction of 0.3 hours for Carson,

 3   1 hour for Smith, 2.1 hours for Seabock, and 7.2 hours for

 4   Masanque.   This amounts to a total of 10.6 hours deducted for

 5   overstaffing.    The Court finds the rest of Plaintiff’s counsel’s

 6   time entries reasonable and not subject to reduction.          In total,

 7   the Court reduces Plaintiff’s counsel’s billing statement by 21.2

 8   hours.

 9                     b.   Reasonable Hourly Rate
10       Plaintiff requests his attorneys’ time be compensated at the

11   following rates: $595 per hour (Potter); $550 per hour (Grace);

12   $450 per hour (Price and Gunderson); and $400 per hour

13   (Montgomery).    Potter Decl. at ¶¶ 6, 10, 11, 14, 15.

14       Judicial opinions within the Eastern District of California

15   have found that $300 per hour is a reasonable rate for Potter.

16   Johnson v. Bach Thuoc Vu, No. 2:14-cv-02786-JAM-EFB, 2017 WL

17   2813210, at *3 (E.D. Cal. June 29, 2017).        Similarly, this

18   district’s decisions have found that $250 per hour is an

19   appropriate rate for Grace.     Id.     Finally, decisions provide that

20   $150 per hour is a reasonable rate for junior associates in

21   disability access cases in the Sacramento legal community.           Id.

22   Plaintiff has not presented the Court with a compelling reason to

23   depart from the rates awarded in other similar cases.

24       Accordingly, based on their number of years of legal

25   experience, the Court calculates the lodestar with reasonable

26   hourly rates as: Potter at $300, Grace at $250, and other attorneys
27   at $150.    As stated above, Carson, Smith, Seabock, and Masanque’s

28   hours were stricken due to overstaffing.        The resulting lodestar in


                                         6
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 7 of 8

 1   this case is as follows:

 2       Attorney             Hours               Rate               Total
 3        Potter               7.7               $350.00           $2,695.00
          Grace                6.8               $250.00           $1,700.00
 4        Price                3.1               $150.00           $ 465.00
        Gunderson              2.1               $150.00           $ 315.00
 5      Montgomery             1.5               $150.00             $225.00
 6                                                                 $5,400.00

 7       B.    Costs
 8             1.      Legal Standard
 9       The ADA authorizes an award of litigation expenses and costs
10   to a prevailing party, including expert witness fees.          Lovell v.
11   Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002).        A prevailing party
12   may recover out-of-pocket expenses counsel normally charge fee-
13   paying clients.     Dang v. Cross, 422 F.3d 800, 814 (9th Cir. 2005).
14   The requested costs must be reasonable in amount.         Harris v.
15   Marhoefer, 24 F.3d 16, 20 (9th Cir. 1994).
16             2.      Analysis
17       Plaintiff seeks litigation expenses in the amount of
18   $2,781.30.     Those fees are composed of service fees ($245), filing
19   fees ($400), investigator fees ($200), and expert fees ($1,655.88).
20   Although Defendants did not file objections to these costs, other
21   decisions in this district have not found this lack of objection
22   relieves Plaintiff of providing supporting documentation for
23   requested costs.     See Yates, 2017 WL 3438737, at *3 (denying
24   investigation and expert costs where no bills were provided).
25       Plaintiff did not attach receipts or bills verifying that the
26   amounts billed for service and by his investigator were reasonable
27   and necessary.     Potter provided a declaration that he paid his
28   investigator $200 to conduct this case’s investigation.          Potter

                                         7
       Case 2:14-cv-01672-JAM-DB Document 46 Filed 04/21/20 Page 8 of 8

 1   Decl. ¶ 4.   Potter’s declaration does not explain why no billing

 2   statement was submitted for his investigator and does not mention

 3   the service fee.    As the Court has no basis upon which to judge

 4   whether these costs were reasonably incurred, the “Court will not

 5   award such an amount arbitrarily.”       Id.

 6       As for the expert fees, Plaintiff’s motion contains several

 7   inconsistencies.    Plaintiff’s brief in support of his motion

 8   requests expert fees for “retain[ing] an expert to conduct site

 9   inspection at the property and to prepare [an] [e]xpert report
10   pursuant to the inspection” at a cost of $1,655.88.         Mot. at 25.

11   Meanwhile, Potter’s declaration says he “paid [his] expert

12   $1,936.30 for traveling to site to conduct a site inspection.”

13   Potter Decl. ¶ 5.    And the expert’s invoice bills $1,936.30 for a

14   “Cancelled Access Compliance Evaluation and Report.”         Pl.’s Ex. 6,

15   ECF No. 43-8.   Thus, it seems that the site inspection never took

16   place and the expert report was not produced.        The Court is left to

17   guess whether the expert fees amounted to $1,655.88 or $1,939.30.

18   The Court declines to speculate and denies Plaintiff’s request to

19   be reimbursed for this cost.      Accordingly, Plaintiff is awarded

20   only $400 in costs for the filing fee.

21                                 II.   ORDER

22       For the reasons set forth above, the Court GRANTS in part

23   Plaintiff’s Motion for Attorney’s Fees and Costs.         The Court awards

24   Plaintiff $5,400.00 in attorney’s fees and $400.00 in costs, for a

25   total of $5,800.00.

26       IT IS SO ORDERED.
27   Dated:   April 20, 2020

28


                                         8
